Family Court Act § 439 (e) provides that an aggrieved party may submit specific written objections to the final order of a support magistrate within 35 days after the mailing of the order to such party. Since the father did not timely submit written objections to a prior final order of the Support Magistrate which formed the basis for the order appealed from, the Family Court properly denied his objections on this ground (see Matter of Pedone v Corpes, 24 AD3d 559, 559-560 [2005]; Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]). Mastro, J.E, Dillon, Sgroi and Miller, JJ., concur.